DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an Amendment/Argument submitted on 03/30/2022. The applicant does not submit an Information Disclosure Statement. The Non-Final Rejection submitted on 01/31/2022 is withdrawn. This office action replaces the previous office action. Claims 1- 25 are still canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26 – 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a control system for a wheel monitoring system of a vehicle having vehicle wheels with an electronic wheel unit. The claims as a whole fail the first prong of the 2019 subject matter eligibility guidance. The claims as drafted is system that collects information regarding a tire abnormality but does not define the abnormality, thresholds, or criteria for a wheel’s operation. Therefore, there is nothing in the claims that preclude the claims from being performed in the mind. The recitation of a controller is a generic computer component. This judicial exception is not integrated into a practical application because the operations of generating an abnormality message associated with a current position are operations that may be performed in the mind. The dependent claims do not identify with particularity what threshold or criteria constitute to identify what is an abnormality. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the independent claim and dependent claims do not identify what operations are performed to change the status of the abnormality. The claims sense a status of the wheel and the current location but don’t perform a specific operation to identify what specific thresholds and criteria constitutes the abnormality or how it is changed. Although the specification may state possible reasons for the abnormality, those examples are not stated with particularity in the claims. Thus, the claims fail the second prong of the 2019 subject matter guidance and the entire claim set is not eligible for patent protection.
Claims 36- 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite an electronic wheel unit system for a wheel-monitoring system of a vehicle having vehicle wheels. The claims as a whole fail the first prong of the 2019 subject matter eligibility guidance. The claims as drafted is system that collects information regarding a tire abnormality but does not define the abnormality, thresholds, or criteria for a wheel’s operation. Therefore, there is nothing in the claims that preclude the claims from being performed in the mind. The recitation of a controller is a generic computer component. This judicial exception is not integrated into a practical application because the operations of generating an abnormality message associated with a current position are operations that may be performed in the mind. The dependent claims do not identify with particularity what threshold or criteria constitute to identify what is an abnormality. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the independent claim and dependent claims do not identify what operations are performed to change the status of the abnormality. The claims sense a status of the wheel and the current location but don’t perform a specific operation to identify what specific thresholds and criteria constitutes the abnormality or how it is changed. Although the specification may state possible reasons for the abnormality, those examples are not stated with particularity in the claims. Thus, the claims fail the second prong of the 2019 subject matter guidance and the entire claim set is not eligible for patent protection.
Claims 45 – 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a wheel-monitoring system of a vehicle having vehicle wheels. The claims as a whole fail the first prong of the 2019 subject matter eligibility guidance. The claims as drafted is system that collects information regarding a tire abnormality but does not define the abnormality, thresholds, or criteria for a wheel’s operation. Therefore, there is nothing in the claims that preclude the claims from being performed in the mind. The recitation of a controller is a generic computer component. This judicial exception is not integrated into a practical application because the operations of generating an abnormality message associated with a current position are operations that may be performed in the mind. The dependent claims do not identify with particularity what threshold or criteria constitute to identify what is an abnormality. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the independent claim and dependent claims do not identify what operations are performed to change the status of the abnormality. The claims sense a status of the wheel and the current location but don’t perform a specific operation to identify what specific thresholds and criteria constitutes the abnormality or how it is changed. Although the specification may state possible reasons for the abnormality, those examples are not stated with particularity in the claims. Thus, the claims fail the second prong of the 2019 subject matter guidance and the entire claim set is not eligible for patent protection.
Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claim recites a method for monitoring wheels in a vehicle being equipped with vehicle wheels. The claim as a whole fail the first prong of the 2019 subject matter eligibility guidance. The claim as drafted is method that collects information regarding a tire abnormality but does not define the abnormality, thresholds, or criteria for a wheel’s operation. Therefore, there is nothing in the claims that preclude the claims from being performed in the mind. This judicial exception is not integrated into a practical application because the operations of generating an abnormality message associated with a current position are operations that may be performed in the mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the independent claim does not identify what operations are performed to change the status of the abnormality. The claim senses a status of the wheel and the current location but don’t perform a specific operation to identify what specific thresholds and criteria constitutes the abnormality or how it is changed. Although the specification may state possible reasons for the abnormality, those examples are not stated with particularity in the claims. Thus, the claims fail the second prong of the 2019 subject matter guidance and the entire claim set is not eligible for patent protection.
Claim 50 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claim recites a non-transitory computer readable medium having computer executable instructions for performing a method for monitoring wheels in a vehicle being equipped with vehicle wheels. The claim as a whole fail the first prong of the 2019 subject matter eligibility guidance. The claim as drafted is method that collects information regarding a tire abnormality but does not define the abnormality, thresholds, or criteria for a wheel’s operation. Therefore, there is nothing in the claims that preclude the claims from being performed in the mind. This judicial exception is not integrated into a practical application because the operations of generating an abnormality message associated with a current position are operations that may be performed in the mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the independent claim does not identify what operations are performed to change the status of the abnormality. The claim senses a status of the wheel and the current location but don’t perform a specific operation to identify what specific thresholds and criteria constitutes the abnormality or how it is changed. Although the specification may state possible reasons for the abnormality, those examples are not stated with particularity in the claims. Thus, the claims fail the second prong of the 2019 subject matter guidance and the entire claim set is not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 – 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims features of abnormality, threshold, and criteria, however, the independent and dependent claims do not define the scope of those words. The specification may give examples of scenarios where the features may be applied, however, the claims do not. Thus, the claims are indefinite as they do not define the scope of the inventive concept of identifying a wheel abnormality or the threshold or criteria for initiating the system, method, and non-transitory program to identify a location for the abnormality.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 31 – 34, 36, 37, 40 – 43, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “electronic wheel unit and controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The features are generic place holders that do not disclose adequate structure to perform the functions claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mays US 2017/0217261 in view of Hart US 8,463,488.
As per claim 26, A control system for a wheel-monitoring system of a vehicle having vehicle wheels with an electronic wheel unit disposed in or on at least one of the vehicle wheels for detecting at least one wheel operating parameter of a respective vehicle wheel and for transmitting wheel operating data to the control system, the control system comprising: 
a controller configured to make available an abnormality message in an event of an abnormality which is determined on a basis of the wheel operating data transmitted; (Mays paragraph 0026 discloses, “Additionally or alternatively, the inflation component 121 may measure the rate of air flow that the tire inflation device 116 is inserting into the tire during a predetermined time period in order to determine whether there is a structural flaw with the tire itself. For example, if the rate of flow is high (e.g., the tire inflation device 116 is continuously inflating the tire), the inflation component 121 may issue an alert or warning to the driver indicating that the tire may be punctured.”) and 
said controller further configured to take into account position data relating to a current position of the vehicle for a determination of the abnormality. (Hart Col 5 line 67 and Col 6 lines 1 – 4)
           Mays discloses tire pressure optimization system, method, and non-transitory computer readable medium that identifies a wheel abnormality. Mays does not disclose identifying the position of the vehicle when a wheel abnormality occurs. Hart teaches of identifying the position of a vehicle when a wheel abnormality occurs. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Hart et.al. into the invention of Mays. Such incorporation is motivated by the need to ensure safe operation of a vehicle when tire abnormality occurs.
As per claim 27, The control system according to claim 26, wherein said controller is further configured to take into account weather data relating to weather at the current position of the vehicle for the determination of the abnormality. (Mays paragraph 0024 discloses, “Similarly, the weather or other environment conditions may impact the determination of the optimal tire pressure by the tire pressure optimization system.” The claim is a wherein clause that doesn’t state with particularity how the weather affects the determination of the abnormality or what type of weather such a rain, sleet, snow, or ice etc.)
As per claim 28, The control system according to claim 26, wherein said controller has a program-controlled computer and an assigned memory. (Mays paragraph 0036 discloses, “In an aspect, each application server and data store may include a processor, memory including volatile and non-volatile memory, specially-programmed operational software, a communication bus, an input/output mechanism, and other operational systems.” The claim is a wherein clause that doesn’t state what the programmed controlled computer constitutes, the features are generic without any special features.)
As per claim 29, The control system according to claim 26, further comprising a radio receiver for receiving the wheel operating data which are transmitted as radio signals, said radio receiver being connected to or integrated in said controller. (Mays paragraph 0022 discloses, “In some examples, the communication device 106 associated with vehicle 104 may periodically (e.g., every 5 mins) transmit or receive data from a tire inflation device 116 attached (or mounted) on one or more of tire(s), wheel(s), rim(s), or axle(s) of the vehicle. In some aspects, the tire inflation device 116 may include a processor 117 for processing information received from the communication device 106 and for controlling one or more features of the tire measurement component 120 for measuring tire-related parameters, inflation component 121 for controlling inflation or deflation of the tire, and/or transceiver 123 for wirelessly communicating with other devices.”)
As per claim 30, The control system according to claim 26, wherein the at least one wheel operating parameter contains a tire pressure of the respective vehicle wheel. (Mays paragraph 0024 discloses, “In some aspects, the tire pressure optimization determiner component 108 may receive the measured data and stored information from the tire inflation device 116 and use this data and information in an optimization function to calculate an optimal tire pressure. For example, in an aspect, tire pressure optimization determiner component 108 may include a processor and/or memory operable to execute at least one optimization function to calculate an optimal tire pressure based on one or any combination of the tire pressure, the tire temperature, the tire tread depth, the air temperature in the tire, the rate of change of air volume, the status of the air inflation system, the rate of movement of the tire, and/or an environment condition.”)
As per claim 31, The control system according to claim 26, wherein said controller is configured to determine, on a basis of the position data, which of a plurality of predetermined regions the vehicle is located in, and to select a determination criterion which is used for determining the abnormality, on a basis of an acquired region from a multiplicity of predetermined determination criteria. (Hart Col 6 lines 52 – 55 and 57 – 61 The clause does not identify what a region or what the predetermined determination criteria constitutes)
As per claim 32, The control system according to claim 26, wherein said controller is configured to determine the abnormality by means of a comparison of the wheel operating data with a threshold value. (Hart Col 3 lines 43 – 48 the clause doesn’t objectively identify what a threshold value represents.)
As per claim 33, The control system according to claim 32, wherein said controller is configured to adapt the threshold value on a basis of the position data relating to the current position of the vehicle. (Hart Col 3 lines 43 – 48) and (Hart Col 5 line 67 and Col 6 lines 1 – 4)
As per claim 34, The control system according to claim 32, wherein said controller is configured to adapt the threshold value on a basis of weather data relating to weather at the current position of the vehicle. (Hart Col 3 lines 43 – 48) and (Mays paragraph 0024 discloses, “Similarly, the weather or other environment conditions may impact the determination of the optimal tire pressure by the tire pressure optimization system.” The claim is a wherein clause that doesn’t state with particularity how the weather affects the determination of the threshold value or what type of weather such a rain, sleet, snow, or ice etc.) and (Hart Col 5 line 67 and Col 6 lines 1 – 4)
As per claim 35, The control system according to claim 32, wherein the threshold value characterizes a deviation of the at least one wheel operating parameter from a setpoint value. (Hart Col 3 lines 43 – 48 The clause doesn’t state with particularity how threshold value constitutes or what is the deviation from an operating parameter.)
As per claim 36, An electronic wheel unit system for a wheel-monitoring system of a vehicle having vehicle wheels, the electronic wheel unit system comprising: 
an electronic wheel unit configured to detect, while being disposed on one of the vehicle wheels, at least one wheel operating parameter of a vehicle wheel and to transmit wheel operating data to a controller of the vehicle; (Mays paragraph 0026 discloses, “Additionally or alternatively, the inflation component 121 may measure the rate of air flow that the tire inflation device 116 is inserting into the tire during a predetermined time period in order to determine whether there is a structural flaw with the tire itself. For example, if the rate of flow is high (e.g., the tire inflation device 116 is continuously inflating the tire), the inflation component 121 may issue an alert or warning to the driver indicating that the tire may be punctured.” The clause doesn’t state with particularity a wheel operating parameter or operating data. Thus, the art of record discloses tire pressure and tire status and transmits the information.)  and 
said electronic wheel unit configured to transmit an abnormality message to the controller of the vehicle in an event of an abnormality which is determined on a basis of the at least one wheel operating parameter detected, and to take into account position data relating to a current position of the vehicle for a determination of the abnormality. (Mays paragraph 0026) and (Hart Col 5 line 67 and Col 6 lines 1 – 4)
           Mays discloses tire pressure optimization system, method, and non-transitory computer readable medium that identifies a wheel abnormality. Mays does not disclose identifying the position of the vehicle when a wheel abnormality occurs. Hart teaches of identifying the position of a vehicle when a wheel abnormality occurs. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Hart et.al. into the invention of Mays. Such incorporation is motivated by the need to ensure safe operation of a vehicle when tire abnormality occurs.
As per claim 37, The electronic wheel unit system according to claim 36, wherein said electronic wheel unit is further configured to take into account weather data relating to weather at the current position of the vehicle for the determination of the abnormality. (Mays paragraph 0024 discloses, “Similarly, the weather or other environment conditions may impact the determination of the optimal tire pressure by the tire pressure optimization system.” The claim is a wherein clause that doesn’t state with particularity how the weather affects the determination of the abnormality or what type of weather such a rain, sleet, snow, or ice etc.)
As per claim 38, The electronic wheel unit system according to claim 36, wherein said electronic wheel unit having: 
at least one sensor for detecting the at least one wheel operating parameter; (Mays discloses, “the integrated telematics system may periodically (e.g., every 30 minutes) measure data associated with the tire (e.g., one or more of tire pressure, time temperature, tire tread depth, air temperature in the tire, the rate of change of air volume, the status of the air inflation system, or the rate of movement of the tire)” The clause discloses a system that performs operations that are the functional equivalent to a sensor)
a program-controlled computer connected to said sensor; (Mays paragraph 0036 discloses, “In an aspect, each application server and data store may include a processor, memory including volatile and non-volatile memory, specially-programmed operational software, a communication bus, an input/output mechanism, and other operational systems.” The claim is a wherein clause that doesn’t state what the programmed controlled computer constitutes, the features are generic without any special features. And paragraph 0005 discloses, “The integrated telematics system may receive the optimal tire pressure information from the communication device and/or the network entity and automatically adjust the tire pressure (e.g., by inflating or deflating) the tire accordingly.”)
an assigned memory connected to said program-controlled computer; (Mays paragraph 0036 discloses, “In an aspect, each application server and data store may include a processor, memory including volatile and non-volatile memory, specially-programmed operational software, a communication bus, an input/output mechanism, and other operational systems.”)  and 
a radio transmitter for transmitting the wheel operating data in a form of radio signals, said radio transmitter connected to said program-controlled computer. (Mays paragraph 0022 discloses, “In some examples, the communication device 106 associated with vehicle 104 may periodically (e.g., every 5 mins) transmit or receive data from a tire inflation device 116 attached (or mounted) on one or more of tire(s), wheel(s), rim(s), or axle(s) of the vehicle. In some aspects, the tire inflation device 116 may include a processor 117 for processing information received from the communication device 106 and for controlling one or more features of the tire measurement component 120 for measuring tire-related parameters, inflation component 121 for controlling inflation or deflation of the tire, and/or transceiver 123 for wirelessly communicating with other devices.”)
As per claim 39, The electronic wheel unit system according to claim 36, wherein the at least one wheel operating parameter includes a tire pressure of the vehicle wheel. (Mays paragraph 0024 discloses, “In some aspects, the tire pressure optimization determiner component 108 may receive the measured data and stored information from the tire inflation device 116 and use this data and information in an optimization function to calculate an optimal tire pressure. For example, in an aspect, tire pressure optimization determiner component 108 may include a processor and/or memory operable to execute at least one optimization function to calculate an optimal tire pressure based on one or any combination of the tire pressure, the tire temperature, the tire tread depth, the air temperature in the tire, the rate of change of air volume, the status of the air inflation system, the rate of movement of the tire, and/or an environment condition.”)
As per claim 40, The electronic wheel unit system according to claim 36, wherein said electronic wheel unit is configured to determine, on a basis of the position data, which of a plurality of predetermined regions the vehicle is located in, and to select a determination criterion which is used for determining the abnormality, on a basis of an acquired region from a multiplicity of predetermined determination criteria. (Hart Col 6 lines 52 – 55 and 57 – 61 The clause does not identify what a region or what the predetermined determination criteria constitutes)
As per claim 41, The electronic wheel unit system according to claim 36, wherein said electronic wheel unit is configured to determine the abnormality by means of a comparison of the at least one wheel operating parameter with a threshold value. (Hart Col 3 lines 43 – 48 the clause doesn’t objectively identify what a threshold value represents.)
As per claim 42, The electronic wheel unit system according to claim 41, wherein said electronic wheel unit is further configured to adapt the threshold value on a basis of the position data relating to the current position of the vehicle. (Hart Col 3 lines 43 – 48) and (Hart Col 5 line 67 and Col 6 lines 1 – 4)
As per claim 43, The electronic wheel unit system according to claim 41, wherein said electronic wheel unit is further configured to adapt the threshold value on a basis of weather data relating to weather at the current position of the vehicle. (Hart Col 3 lines 43 – 48) and (Mays paragraph 0024 discloses, “Similarly, the weather or other environment conditions may impact the determination of the optimal tire pressure by the tire pressure optimization system.” The claim is a wherein clause that doesn’t state with particularity how the weather affects the determination of the threshold value or what type of weather such a rain, sleet, snow, or ice etc.) and (Hart Col 5 line 67 and Col 6 lines 1 – 4)
As per claim 44, The electronic wheel unit system according to claim 41, wherein the threshold value characterizes a deviation of the at least one wheel operating parameter from a setpoint value. (Hart Col 3 lines 43 – 48 The clause doesn’t state with particularity how threshold value constitutes or what is the deviation from an operating parameter.)
As per claim 45, A wheel-monitoring system of a vehicle having vehicle wheels, the wheel-monitoring system comprising: 
a controller; (Mays paragraph 0028 discloses, “Referring now to FIG. 2, in an aspect, a system 200 (e.g., a more detailed view of tire pressure optimization system 100 of FIG. 1) includes components for implementing the tire pressure optimization capability as described above in reference to FIG. 1. As used herein, the term “component” may be one of the parts that make up a device, may be hardware (e.g., a processor) or software (e.g., computer executable instructions or code stored on a computer-readable medium) or firmware (e.g., a combination of both), and may be divided into other components and/or distributed across one or more processors.”)
an electronic wheel unit disposed on one of the vehicle wheels and configured to detect at least one wheel operating parameter of a vehicle wheel and to transmit wheel operating data to said controller; (Mays paragraph 0026 discloses, “Additionally or alternatively, the inflation component 121 may measure the rate of air flow that the tire inflation device 116 is inserting into the tire during a predetermined time period in order to determine whether there is a structural flaw with the tire itself. For example, if the rate of flow is high (e.g., the tire inflation device 116 is continuously inflating the tire), the inflation component 121 may issue an alert or warning to the driver indicating that the tire may be punctured.” The clause doesn’t state with particularity a wheel operating parameter or operating data. Thus, the art of record discloses tire pressure and tire status and transmits the information.)  
said controller configured to make available an abnormality message in an event of an abnormality which is determined on a basis of the wheel operating data transmitted; (Mays paragraph 0020 discloses, “Accordingly, in some examples, aspects of the present disclosure may provide a system that may warn the user (e.g., by providing in-cabin warning) of any flaws with the tire based on the rate of air flow provided by the automatic tire inflation system.”) and 
said controller further configured to take into account position data relating to a current position of the vehicle for a determination of the abnormality. (Hart Col 5 line 67 and Col 6 lines 1 – 4)
            Mays discloses tire pressure optimization system, method, and non-transitory computer readable medium that identifies a wheel abnormality. Mays does not disclose identifying the position of the vehicle when a wheel abnormality occurs. Hart teaches of identifying the position of a vehicle when a wheel abnormality occurs. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Hart et.al. into the invention of Mays. Such incorporation is motivated by the need to ensure safe operation of a vehicle when tire abnormality occurs.
As per claim 46, The wheel-monitoring system according to claim 45, further comprising a mobile radio connected to said controller. (Hart Col 3 lines 60 – 63)
As per claim 47, The wheel-monitoring system according to claim 45, further comprising satellite-based position-determining circuitry connected to said controller. (Hart Col 4 lines 22 – 28)
As per claim 48, The wheel-monitoring system according to claim 45, further comprising a sensor for determining weather data. (Mays paragraph 0024 discloses, “Similarly, the weather or other environment conditions may impact the determination of the optimal tire pressure by the tire pressure optimization system.” The claim is a wherein clause that doesn’t state with particularity how the weather affects the determination of the abnormality or what type of weather such a rain, sleet, snow, or ice etc.)
As per claim 49, A method for monitoring wheels in a vehicle being equipped with vehicle wheels, which comprises the following steps of: 
detecting at least one wheel operating parameter of at least one of the vehicle wheels; (Mays paragraph 0006 discloses, “In one aspect of the present disclosure, a method for pressurizing a tire associated with a vehicle is disclosed. The method may include measuring, at a tire inflation device, tire-specific data.”)
transmitting wheel operating data to a controller of the vehicle by means of an electronic wheel unit disposed on a respective vehicle wheel; (Mays paragraph 0006 discloses, “Additionally or alternatively, the method may include transmitting the tire-specific data and the at least one environment condition associated with the tire from the tire inflation device to a network entity.” And paragraph 0005 discloses, “The integrated telematics system may receive the optimal tire pressure information from the communication device and/or the network entity and automatically adjust the tire pressure (e.g., by inflating or deflating) the tire accordingly.”)
making available an abnormality message in an event of an abnormality determined on a basis of the at least one wheel operating parameter detected; (Mays paragraph 0026) and 
taking into account position data relating to a current position of the vehicle for the determination of the abnormality. (Hart Col 5 line 67 and Col 6 lines 1 – 4)
Mays discloses tire pressure optimization system, method, and non-transitory computer readable medium that identifies a wheel abnormality. Mays does not disclose identifying the position of the vehicle when a wheel abnormality occurs. Hart teaches of identifying the position of a vehicle when a wheel abnormality occurs. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Hart et.al. into the invention of Mays. Such incorporation is motivated by the need to ensure safe operation of a vehicle when tire abnormality occurs.
As per claim 50, A non-transitory computer readable medium having computer executable instructions for performing a method for monitoring wheels in a vehicle being equipped with vehicle wheels, which comprises the following steps of: 
detecting at least one wheel operating parameter of at least one of the vehicle wheels; (Mays paragraph 0006 discloses, “In one aspect of the present disclosure, a method for pressurizing a tire associated with a vehicle is disclosed. The method may include measuring, at a tire inflation device, tire-specific data.”)
transmitting wheel operating data to a controller of the vehicle by means of an electronic wheel unit disposed on a respective vehicle wheel; (Mays paragraph 0006 discloses, “Additionally or alternatively, the method may include transmitting the tire-specific data and the at least one environment condition associated with the tire from the tire inflation device to a network entity.” And paragraph 0005 discloses, “The integrated telematics system may receive the optimal tire pressure information from the communication device and/or the network entity and automatically adjust the tire pressure (e.g., by inflating or deflating) the tire accordingly.”)
making available an abnormality message in an event of an abnormality determined on a basis of the at least one wheel operating parameter detected; (Mays paragraph 0026) and 
taking into account position data relating to a current position of the vehicle for the determination of the abnormality. (Hart Col 5 line 67 and Col 6 lines 1 – 4)
           Mays discloses tire pressure optimization system, method, and non-transitory computer readable medium that identifies a wheel abnormality. Mays does not disclose identifying the position of the vehicle when a wheel abnormality occurs. Hart teaches of identifying the position of a vehicle when a wheel abnormality occurs. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Hart et.al. into the invention of Mays. Such incorporation is motivated by the need to ensure safe operation of a vehicle when tire abnormality occurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666